Name: Commission Regulation (EC) NoÃ 520/2008 of 9Ã June 2008 prohibiting fishing for roundnose grenadier in ICES zones Vb, VI and VII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries
 Date Published: nan

 11.6.2008 EN Official Journal of the European Union L 151/31 COMMISSION REGULATION (EC) No 520/2008 of 9 June 2008 prohibiting fishing for roundnose grenadier in ICES zones Vb, VI and VII (Community waters and waters not under the sovereignty or jurisdiction of third countries) by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (3) lays down quotas for 2007 and 2008. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of, or registered in, the Member State referred to therein have exhausted the quota allocated for 2008. (3) It is therefore necessary to prohibit fishing for that stock and its retention on board, transhipment and landing, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated for 2008 to the Member State referred to in the Annex to this Regulation for the stock referred to therein shall be deemed to be exhausted from the date stated in that Annex. Article 2 Prohibitions Fishing for the stock referred to in the Annex to this Regulation by vessels flying the flag of, or registered in, the Member State referred to therein shall be prohibited from the date stated in that Annex. After that date it shall also be prohibited to retain on board, tranship or land such stock caught by those vessels. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2008. For the Commission Fokion FOTIADIS Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. Regulation as last amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11; corrigendum: OJ L 36, 8.2.2007, p. 6). (3) OJ L 384, 29.12.2006, p. 28. Regulation as last amended by Regulation (EC) No 1533/2007 (OJ L 337, 21.12.2007, p. 21). ANNEX No 02/DSS Member State ESP Stock RNG/5B67- Species Roundnose grenadier (Coryphaenoides rupestris) Area Community waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI and VII Date 12.5.2008